Exhibit 99.1 August 1, 2013 Contacts: For news media – George C. Lewis, 610-774-5997 For financial analysts – Joseph P. Bergstein, 610-774-5609 PPL Corporation Reports Second-Quarter Earnings · Quarterly earnings higher compared with 2012 · Company increases 2013 forecast of earnings from ongoing operations ALLENTOWN, Pa. (Aug. 1, 2013) ― PPL Corporation (NYSE: PPL) on Thursday (8/1) announced second-quarter 2013 reported earnings of $405 million, or $0.63 per share, up from $271 million, or $0.46 per share, a year ago. For the first six months, PPL’s reported earnings were $818 million, or $1.28 per share, compared with $812 million, or $1.39 per share, in the first six months of 2012. Adjusting for special items, PPL’s earnings from ongoing operations for the quarter were $311 million, or $0.49 per share, compared with $298 million, or $0.51 per share, a year ago. Earnings from ongoing operations for the first six months were $765 million, or $1.20 per share, compared with $707 million, or $1.21 per share, for the first half of 2012. “We continue to see solid earnings growth from our three regulated business segments, and our competitive energy supply business is managing its operations effectively. Our strong performance through the first two quarters and our expectations for the balance of the year give us confidence to increase our 2013 earnings forecast,” said William H. Spence, PPL’s chairman, president and chief executive officer. PPL has increased its 2013 forecast of earnings from ongoing operations to a range of $2.25 to $2.40 per share, with a midpoint of $2.32 per share. The previous forecast range was $2.15 to $2.40 per share from ongoing operations. The 2013 forecast of reported earnings is $2.33 to $2.48 per share, reflecting special items recorded through the second quarter. Second-Quarter 2013 Earnings Details PPL’s reported earnings for the second quarter of 2013 included net special item credits of $94 million, or $0.14 per share, consisting primarily of an $0.11 per share credit for adjusted energy-related economic activity (primarily changes in the fair value of commodity hedges and the ineffective portion of qualifying cash flow hedges) and a $0.07 per share credit from the favorable U.S. Supreme Court decision that the U.K. windfall tax is creditable against U.S. income taxes, partially offset by a charge of $0.03 per share from an adjustment to the accrued liability at WPD Midlands for line losses from aprice control period in the U.K. that ended prior to PPL’s acquisition. Reported earnings are calculated in accordance with U.S. generally accepted accounting principles (GAAP). Earnings from ongoing operations, a non-GAAP financial measure, is adjusted for special items, such as the impact of adjusted energy-related economic activity, foreign currency-related economic hedges and other impacts that are fully detailed at the end of this news release. (Dollars in millions, except for per share amounts) 2nd Quarter % Change Reported Earnings $ $ 49% Reported Earnings Per Share $ $ 37% Earnings from Ongoing Operations $ $ 4% Earnings from Ongoing Operations Per Share $ $ -4% (See the tables at the end of the news release for details as to the reconciliation of earnings from ongoing operations to reported earnings.) Second-Quarter and Six-Month 2013 Earnings by Business Segment The following chart shows PPL’s earnings by business segment for the second quarter and first six months of 2013, compared with the same period of 2012. Per share 2nd Quarter Year to Date Earnings from ongoing operations Kentucky Regulated $ U.K. Regulated Pennsylvania Regulated Supply Corporate and Other1 ) – ) – Total $ Special items Kentucky Regulated $ $ ) $ – $ – U.K. Regulated – Pennsylvania Regulated – Supply ) ) Corporate and Other1 – Total $ $ ) $ $ Reported earnings Kentucky Regulated $ U.K. Regulated Pennsylvania Regulated Supply Corporate and Other1 ) – ) – Total $ 1 This category primarily includes unallocated corporate-level financing and other costs. Non-financing costs included in this category are not expected to be significant in 2013. (For more details and a breakout of special items by segment, see the reconciliation tables at the end of this news release.) Key Factors Impacting Business Segment Earnings from Ongoing Operations Kentucky Regulated Segment PPL’s Kentucky regulated segment primarily consists of the regulated electricity and natural gas operations of Louisville Gas and Electric and Kentucky Utilities. Segment earnings from ongoing operations in the second quarter of 2013 increased by $0.01 per share compared with a year ago. This increase was primarily due to higher electricity and gas rates that went into effect Jan. 1, partially offset by lower sales volumes. Segment earnings from ongoing operations increased during the first six months of 2013 by $0.10 per share compared with a year ago. This increase was primarily due to higher electricity and gas rates that went into effect Jan. 1, returns from additional environmental investments, higher sales volumes and lower operation and maintenance expense. U.K. Regulated Segment PPL’s U.K. regulated segment primarily consists of the regulated electricity delivery operations of Western Power Distribution, serving southwest and central England and south Wales. Segment earnings from ongoing operations in the second quarter of 2013 increased by $0.04 per share compared with a year ago. This increase was primarily due to higher electricity prices, higher sales volumes due to weather and lower U.S. income taxes, partially offset by higher depreciation and dilution of $0.03 per share. Segment earnings from ongoing operations increased during the first six months of 2013 by $0.10 per share compared with a year ago. This increase was primarily due to higher electricity prices, higher sales volumes due to weather and lower U.S. income taxes, partially offset by higher depreciation, higher operation and maintenance expense and dilution of $0.08 per share. Pennsylvania Regulated Segment PPL’s Pennsylvania regulated segment consists of the regulated electricity delivery operations of PPL Electric Utilities. Segment earnings from ongoing operations in the second quarter of 2013 increased by $0.02 per share compared with a year ago. This increase was primarily due to higher electricity rates that went into effect Jan. 1, higher transmission margins and lower operation and maintenance expense, partially offset by dilution of $0.01 per share. Segment earnings from ongoing operations increased during the first six months of 2013 by $0.05 per share compared with a year ago. This increase was primarily due to higher electricity rates that went into effect Jan. 1, higher transmission margins, higher sales volumes largely due to weather and lower operation and maintenance expense, partially offset by higher depreciation and dilution of $0.02 per share. Supply Segment PPL’s supply segmentconsists primarily of the competitive domestic electricity generation and energy marketing operations of PPL Energy Supply. Segment earnings from ongoing operations in the second quarter of 2013 decreased by $0.07 per share compared with a year ago. This decrease was primarily due to lower energy prices and higher depreciation, which were partially offset by higher baseload generation, higher capacity prices and lower operation and maintenance expense. Segment earnings from ongoing operations decreased during the first six months of 2013 by $0.24 per share compared with a year ago. This decrease was primarily due to lower energy prices, higher depreciation, higher financing costs and dilution of $0.01 per share, which were partially offset by higher baseload generation, higher capacity prices and lower operation and maintenance expense. Earnings from Ongoing Operations Forecast by Business Segment Forecast Midpoint Actual Earnings per share Kentucky Regulated U.K. Regulated Pennsylvania Regulated Supply Corporate and Other ) – Total $ 2.32 $ 2.42 PPL expects lower earnings per share in 2013 compared with 2012, primarily due to lower earnings in the Supply segment, higher earnings in the three regulated segments and dilution of $0.22 per share associated with shares related to the 2010 and 2011 Equity Units and the April 2012 forward stock sale that settled in 2013. Kentucky Regulated Segment PPL expects higher segment earnings in 2013 compared with 2012, primarily driven by electric and gas base rate increases, returns on additional environmental capital investments and load growth, partially offset by higher operation and maintenance expense. Dilution is expected to be $0.03 per share. U.K. Regulated Segment PPL expects higher segment earnings in 2013 compared with 2012, primarily driven by higher electricity delivery revenue and lower income taxes, partially offset by higher operation and maintenance expense, higher depreciation and higher interest expense. Dilution is expected to be $0.11 per share. Pennsylvania Regulated Segment PPL expects higher segment earnings in 2013 compared with 2012, primarily driven by higher distribution revenues from a distribution base rate increase and higher transmission margins, partially offset by higher depreciation and higher operation and maintenance expense. Dilution is expected to be $0.03 per share. Supply Segment PPL expects lower segment earnings in 2013 compared with 2012, primarily driven by lower energy prices, higher fuel costs, higher depreciation and higher financing costs, partially offset by lower operation and maintenance expense, higher capacity prices and higher nuclear generation output. Dilution is expected to be $0.05 per share. Corporate and Other This category includes primarily unallocated corporate-level financing and other costs. PPL Corporation, with annual revenue of more than $12 billion, is one of the largest companies in the U.S. utility sector. The PPL family of companies delivers electricity and natural gas to about 10 million customers in the United States and the United Kingdom, owns more than 18,000 megawatts of generating capacity in the United States and sells energy in key U.S. markets. More information is available at www.pplweb.com. ### (Note: All references to earnings per share in the text and tables of this news release are stated in terms of diluted earnings per share.) Conference Call and Webcast PPL invites interested parties to listen to a live Internet webcast of management’s teleconference with financial analysts about second-quarter 2013 financial results at 8:30 a.m. Eastern time on Thursday, Aug. 1. The meeting is available online live, in audio format, along with slides of the presentation, on PPL’s website:www.pplweb.com. The webcast will be available for replay on the PPL website for 30 days. Interested individuals also can access the live conference call via telephone at 866-652-5200. International participants should call 1-412-317-6060. “Earnings from ongoing operations,” also referred to as “ongoing earnings,” should not be considered as an alternative to reported earnings, or net income attributable to PPL shareowners, which is an indicator of operating performance determined in accordance with U.S. generally accepted accounting principles (GAAP). PPL believes that “earnings from ongoing operations,” although a non-GAAP financial measure, is also useful and meaningful to investors because it provides management’s view of PPL’s fundamental earnings performance as another criterion in making investment decisions. PPL’s management also uses “earnings from ongoing operations” in measuring certain corporate performance goals. Other companies may use different measures to present financial performance. “Earnings from ongoing operations” is adjusted for the impact of special items. Special items include: · Adjusted energy-related economic activity (as discussed below). · Foreign currency-related economic hedges. · Gains and losses on sales of assets not in the ordinary course of business. · Impairment charges (including impairments of securities in the company’s nuclear decommissioning trust funds). · Workforce reduction and other restructuring effects. · Acquisition-related adjustments. · Other charges or credits that are, in management’s view, not reflective of the company’s ongoing operations. Adjusted energy-related economic activity includes the changes in fair value of positions used to economically hedge a portion of the economic value of PPL’s competitive generation assets, full-requirement sales contracts and retail activities. This economic value is subject to changes in fair value due to market price volatility of the input and output commodities (e.g., fuel and power) prior to the delivery period that was hedged. Also included in adjusted energy-related economic activity is the premium amortization associated with options and the ineffective portion of qualifying cash flow hedges and realized economic activity associated with the monetization of certain full-requirement sales contracts in 2010. This economic activity was deferred, with the exception of the full-requirement sales contracts that were monetized, and included in earnings from ongoing operations over the delivery period of the item that was hedged or upon realization. Management believes that adjusting for such amounts provides a better matching of earnings from ongoing operations to the actual amounts settled for PPL’s underlying hedged assets. Please refer to the Notes to the Consolidated Financial Statements and MD&A in PPL Corporation’s periodic filings with the Securities and Exchange Commission for additional information on adjusted energy-related economic activity. Statements contained in this news release, including statements with respect to future earnings, cash flows, financing, regulation and corporate strategy, are “forward-looking statements” within the meaning of the federal securities laws. Although PPL Corporation believes that the expectations and assumptions reflected in these forward-looking statements are reasonable, these statements are subject to a number of risks and uncertainties, and actual results may differ materially from the results discussed in the statements. The following are among the important factors that could cause actual results to differ materially from the forward-looking statements: market demand and prices for energy, capacity and fuel; weather conditions affecting customer energy usage and operating costs; competition in power markets; the effect of any business or industry restructuring; the profitability and liquidity of PPL Corporation and its subsidiaries,new accounting requirements or new interpretations or applications of existing requirements; operating performance of generating plants and other facilities; the length of scheduled and unscheduled outages at our generating plants; environmental conditions and requirements and the related costs of compliance, including environmental capital expenditures and emission allowance and other expenses; system conditions and operating costs; development of new projects, markets and technologies; performance of new ventures; asset or business acquisitions and dispositions, and PPL Corporation’s ability to realize the expected benefits from acquired businesses, including the 2010 acquisition of Louisville Gas and Electric Company and Kentucky Utilities Company and the 2011 acquisition of the Central Networks electricity distribution businesses in the U.K.; any impact of hurricanes or other severe weather on our business, including any impact on fuel prices; receipt of necessary government permits, approvals, rate relief and regulatory cost recovery; capital market conditions and decisions regarding capital structure; the impact of state, federal or foreign investigations applicable to PPL Corporation and its subsidiaries; the outcome of litigation against PPL Corporation and its subsidiaries; stock price performance; the market prices of equity securities and the impact on pension income and resultant cash funding requirements for defined benefit pension plans; the securities and credit ratings of PPL Corporation and its subsidiaries; political, regulatory or economic conditions in states, regions or countries where PPL Corporation or its subsidiaries conduct business, including any potential effects of threatened or actual terrorism or war or other hostilities; foreign exchange rates; new state, federal or foreign legislation, including new tax legislation; and the commitments and liabilities of PPL Corporation and its subsidiaries. Any such forward-looking statements should be considered in light of such important factors and in conjunction with PPL Corporation’s Form 10-K and other reports on file with the Securities and Exchange Commission. ### Note to Editors: Visit PPL’s media website at www.pplnewsroom.com for additional news and background about PPL Corporation and its subsidiaries. PPL CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED FINANCIAL INFORMATION (a) Condensed Consolidated Balance Sheets (Unaudited) (Millions of Dollars) June30, December31, Assets Cash and cash equivalents $ $ Price risk management assets - current Other current assets Investments Property, Plant and Equipment Regulated utility plant Less: Accumulated depreciation - regulated utility plant Regulated utility plant, net Non-regulated property, plant and equipment Less: Accumulated depreciation - non-regulated property, plant and equipment Non-regulated property, plant and equipment, net Construction work in progress Property, Plant and Equipment, net Regulatory assets - noncurrent Goodwill and other intangibles Price risk management assets - noncurrent Other noncurrent assets Total Assets $ $ Liabilities and Equity Short-term debt $ $ Long-term debt due within one year Accounts payable Price risk management liabilities - current Other current liabilities Long-term debt - noncurrent Deferred income taxes and investment tax credits Price risk management liabilities - noncurrent Accrued pension obligations Regulatory liabilities - noncurrent Other noncurrent liabilities Common stock and additional paid-in capital Earnings reinvested Accumulated other comprehensive loss Noncontrolling interests 18 18 Total Liabilities and Equity $ $ (a) The Financial Statements in this news release have been condensed and summarized for purposes of this presentation.Please refer to PPL Corporation’s periodic filings with the Securities and Exchange Commission for full financial statements, including note disclosure. PPL CORPORATION AND SUBSIDIARIES Condensed Consolidated Statements of Income (Unaudited) (Millions of Dollars, Except Share Data) Three Months Ended June30, Six Months Ended June30, Operating Revenues Utility $ Unregulated retail electric and gas (a) Wholesale energy marketing Realized Unrealized economic activity (a) Net energy trading margins 10 18 Energy-related businesses Total Operating Revenues Operating Expenses Operation Fuel (a) Energy purchases Realized Unrealized economic activity (a) Other operation and maintenance Depreciation Taxes, other than income 86 87 Energy-related businesses Total Operating Expenses Operating Income Other Income (Expense) - net 13 30 13 Other-Than-Temporary Impairments 1 1 Interest Expense Income from Continuing Operations Before Income Taxes Income Taxes 88 Income from Continuing Operations After Income Taxes Income (Loss) from Discontinued Operations (net of income taxes) 1 1 Net Income Net Income Attributable to Noncontrolling Interests 4 Net Income Attributable to PPL Shareowners $ Amounts Attributable to PPL Shareowners: Income from Continuing Operations After Income Taxes $ Income (Loss) from Discontinued Operations (net of income taxes) 1 1 Net Income $ Earnings Per Share of Common Stock: Income from Continuing Operations After Income Taxes Available to PPL Common Shareowners: Basic $ Diluted $ Net Income Available to PPL Common Shareowners: Basic $ Diluted $ Weighted-Average Shares of Common Stock Outstanding (in thousands) Basic Diluted (a) Includes activity from energy-related contracts that hedge future cash flows that were not eligible for hedge accounting, or for which hedge accounting was not elected. PPL CORPORATION AND SUBSIDIARIES Condensed Consolidated Statements of Cash Flows (Unaudited) (Millions of Dollars) Six Months Ended June30, Cash Flows from Operating Activities Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities Depreciation Amortization 88 Defined benefit plans - expense 91 84 Deferred income taxes and investment tax credits Unrealized (gains) losses on derivatives, and other hedging activities Other 50 25 Change in current assets and current liabilities Accounts receivable 21 Accounts payable Unbilled revenues 72 Prepayments Taxes 29 Other Other operating activities Defined benefit plans - funding Other Net cash provided by operating activities Cash Flows from Investing Activities Expenditures for property, plant and equipment Ironwood acquisition, net of cash acquired Purchases of nuclear plant decommissioning trust investments Proceeds from the sale of nuclear plant decommissioning trust investments 59 79 Other investing activities 46 Net cash used in investing activities Cash Flows from Financing Activities Issuance of long-term debt Repurchase of common stock Issuance of common stock 35 Payment of common stock dividends Redemption of preference stock of a subsidiary Debt issuance and credit facility costs Contract adjustment payments Net increase in short-term debt Other financing activities Net cash provided by financing activities Effect of Exchange Rates on Cash and Cash Equivalents Net Decrease in Cash and Cash Equivalents Cash and Cash Equivalents at Beginning of Period Cash and Cash Equivalents at End of Period $ $ Key Indicators (Unaudited) 12 Months Ended June30, Financial Dividends declared per share of common stock $ 1.455 $ 1.42 Book value per share (a)(b) $ 18.48 $ 18.89 Market price per share (a) $ 30.26 $ 27.81 Dividend yield 4.8% 5.1% Dividend payout ratio (c) 58% 48% Dividend payout ratio - earnings from ongoing operations (c)(d) 60% 53% Price/earnings ratio (c) Price/earnings ratio - earnings from ongoing operations (c)(d) Return on average common equity 14.34% 15.63% Return on average common equity - earnings from ongoing operations (d) 13.82% 14.23% (a) End of period. (b) Based on 591,622 and 580,213 shares of common stock outstanding (in thousands) at June 30, 2013 and June 30, 2012. (c) Based on diluted earnings per share. (d) Calculated using earnings from ongoing operations, which is a non-GAAP financial measure that excludes the impact of special items, as described in the text and tables of this news release. Operating - Domestic & International Electricity Sales (Unaudited) 3 Months Ended June30, 6 Months Ended June30, Percent Percent (GWh) Change Change Domestic Retail Delivered PPL Electric Utilities 1.3% 3.5% LKE (3.4%) 1.6% Total (0.9%) 2.6% Domestic Retail Supplied (a) PPL EnergyPlus 20.9% 21.2% LKE (3.4%) 1.6% Total 3.0% 6.7% International Delivered United Kingdom 5.4% 2.8% Domestic Wholesale PPL EnergyPlus - East 14.7% 15.7% PPL EnergyPlus - West 12.0% 5.1% LKE (b) 14.3% 5.4% Total 14.3% 13.8% (a) Represents GWh supplied by PPL EnergyPlus to PPL Electric Utilities as PLR, and to other retail customers in Pennsylvania, New Jersey, Montana, Delaware and Maryland.Also includes GWh supplied by LKE to retail customers in Kentucky, Virginia and Tennessee. (b) Represents FERC-regulated municipal and unregulated off-system sales. Reconciliation of Segment Earnings from Ongoing Operations to Reported Earnings (After Tax) (Unaudited) 2nd Quarter 2013 (millions of dollars) Kentucky U.K. Pennsylvania Corporate Regulated Regulated Regulated Supply and Other Total Earnings from Ongoing Operations $ 48 $ $ 45 $ 3 $ $ Special Items: Adjusted energy-related economic activity, net 76 76 Foreign currency-related economic hedges Other: LKE discontinued operations 1 1 Change in tax accounting method related to repairs Counterparty bankruptcy 1 1 Windfall tax litigation 43 43 Change in WPD line loss accrual Total Special Items 1 19 74 94 Reported Earnings $ 49 $ $ 45 $ 77 $ $ (per share - diluted) (a) Kentucky U.K. Pennsylvania Corporate Regulated Regulated Regulated Supply and Other Total Earnings from Ongoing Operations $ Special Items: Adjusted energy-related economic activity, net Foreign currency-related economic hedges Other: LKE discontinued operations Change in tax accounting method related to repairs Windfall tax litigation Change in WPD line loss accrual Total Special Items Reported Earnings $ (a)The "If-Converted Method" was applied to PPL's Equity Units beginning in the first quarter of 2013, resulting in $15 million of interest charges (after tax) being added back to net income for the three months ended June 30, 2013, and approximately 73 million shares of PPL Common Stock being treated as outstanding.Both adjustments are only done for purposes of calculating earnings per share diluted. Reconciliation of Segment Earnings from Ongoing Operations to Reported Earnings (After Tax) (Unaudited) Year-to-Date June 30, 2013 (millions of dollars) Kentucky U.K. Pennsylvania Corporate Regulated Regulated Regulated Supply and Other Total Earnings from Ongoing Operations $ 74 $ $ Special Items: Adjusted energy-related economic activity, net Foreign currency-related economic hedges 73 73 Acquisition-related adjustments: WPD Midlands Separation benefits Other acquisition-related adjustments Other: LKE discontinued operations 1 1 EEI adjustments 1 1 Change in tax accounting method related to repairs Counterparty bankruptcy 1 1 Windfall tax litigation 43 43 Change in WPD line loss accrual Total Special Items 2 94 53 Reported Earnings $ 31 $ $ (per share - diluted) (a) Kentucky U.K. Pennsylvania Corporate Regulated Regulated Regulated Supply and Other Total Earnings from Ongoing Operations $ Special Items: Adjusted energy-related economic activity, net Foreign currency-related economic hedges Other: Change in tax accounting method related to repairs Windfall tax litigation Change in WPD line loss accrual Total Special Items Reported Earnings $ (a)The "If-Converted Method" was applied to PPL's Equity Units beginning in the first quarter of 2013, resulting in $30 million of interest charges (after tax) being added back to net income for the six months ended June 30, 2013, and approximately 73 million shares of PPL Common Stock being treated as outstanding.Both adjustments are only done for purposes of calculating earnings per share diluted. Reconciliation of Segment Earnings from Ongoing Operations to Reported Earnings (After Tax) (Unaudited) 2nd Quarter 2012 (millions of dollars) Kentucky U.K. Pennsylvania Regulated Regulated Regulated Supply Total Earnings from Ongoing Operations $ 39 $ $ 29 $ 50 $ Special Items: Adjusted energy-related economic activity, net Foreign currency-related economic hedges 16 16 Acquisition-related adjustments: WPD Midlands Separation benefits Other acquisition-related adjustments 4 4 Other: LKE discontinued operations Wholesale supply cost reimbursement 1 1 Coal contract modification payments Total Special Items 16 Reported Earnings $ 34 $ $ 29 $ 12 $ (per share - diluted) Kentucky U.K. Pennsylvania Regulated Regulated Regulated Supply Total Earnings from Ongoing Operations $ Special Items: Adjusted energy-related economic activity, net Foreign currency-related economic hedges Acquisition-related adjustments: WPD Midlands Separation benefits Other acquisition-related adjustments Other: LKE discontinued operations Coal contract modification payments Total Special Items Reported Earnings $ Reconciliation of Segment Earnings from Ongoing Operations to Reported Earnings (After Tax) (Unaudited) Year-to-Date June 30, 2012 (millions of dollars) Kentucky U.K. Pennsylvania Regulated Regulated Regulated Supply Total Earnings from Ongoing Operations $ 77 $ $ 62 $ $ Special Items: Adjusted energy-related economic activity, net Foreign currency-related economic hedges 2 2 Impairments: Adjustments - nuclear decommissioning trust investments 1 1 Acquisition-related adjustments: WPD Midlands Separation benefits Other acquisition-related adjustments 4 4 LKE Net operating loss carryforward and other tax related adjustments 4 4 Other: LKE discontinued operations Counterparty bankruptcy Wholesale supply cost reimbursement 1 1 Ash basin leak remediation adjustment 1 1 Coal contract modification payments Total Special Items Reported Earnings $ 76 $ $ 62 $ $ (per share - diluted) Kentucky U.K. Pennsylvania Regulated Regulated Regulated Supply Total Earnings from Ongoing Operations $ Special Items: Adjusted energy-related economic activity, net Acquisition-related adjustments: WPD Midlands Separation benefits Other acquisition-related adjustments LKE Net operating loss carryforward and other tax related adjustments Other: LKE discontinued operations Counterparty bankruptcy Coal contract modification payments Total Special Items Reported Earnings $ $
